[SEAWORLD ENTERTAINMENT, INC. LETTERHEAD] May 6, 2016 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Notice of disclosure filed in Exchange Act Annual Report under Section 219 of the Iran Threat Reduction and Syria Human Rights Act of 2012 and Section 13(r) of the Exchange Act Dear Sirs: Pursuant to Section 219 of the Iran Threat Reduction and Syria Human Rights Act of 2012 and Section 13(r) of the Securities Exchange Act of 1934, as amended, notice is hereby provided that SeaWorld Entertainment, Inc. has made disclosure pursuant to those provisions in its Quarterly Report on Form 10-Q for the quarter ended March 31, 2016, which was filed with the Securities and Exchange Commission on May 6, 2016. Respectfully submitted, SeaWorld Entertainment,Inc. /s/ Peter J. Crage Name: Peter J. Crage Title: Chief Financial Officer
